DETAILED ACTIONS
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to RCE amendment and communication filed on 09/24/2021.
As per instant Examiner Amendment, Claims 1, 9 and 17 have been amended. Claim 3, 11 and 19 have been canceled. Claims 1, 9 and 17 are independent.
Claim 1-2, 4-10, 12-18 and 20 have been examined and are pending in this application. 
Claims 1-2, 4-10, 12-18 and 20 are allowed.

Response to Arguments/Remarks
Claims 1-2, 4-10, 12-18 and 20 are allowed.
Examiner’s Statement of reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
The present invention is authorizing user to access a restricted resource based on the input color passcode. The passcode is based at least one color with at least one of the plurality of pixels. By determining that the color and pixel match 
The closest prior art, as previously recited, are WANG (US 20100333197), LAI (US 20150213257), Gyorffy (US 20100287382), HAWKINS (US 20130268775), Hong (US 20110109620), in which, WANG discloses wherein the security access interface comprises a graphical region, the graphical region is filled with a plurality of colors; selecting at least one color in the graphical region; at least recording at least one color property according to the at least one selected color; generating an input password at least according to the at least one recorded color property; determining whether the input password matches a predetermined password; and granting access if the input password matches with the predetermined password. LAI discloses An input of first color arranging information is received, and the first color arranging information is selected to select at least one of a plurality of colors from a color menu and arrange the at least one of a plurality of colors. The first color arranging information is converted into first color coding information. A server stores the first color coding information as a color token password. After the color token password is built, the server determines whether authentication information and the color token password match if a client device sends the authentication information to the server. Gyorffy discloses providing a two-factor graphical password system to a user so that the user may obtain access to a restricted resource. A first previously selected image (previously selected by the user) is presented to the user to enter his password by sequentially selecting predetermined areas on the first image. HAWKINS discloses defining a 
However, none of WANG (US 20100333197), LAI (US 20150213257), Gyorffy (US 20100287382), HAWKINS (US 20130268775), Hong (US 20110109620), teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent Claim 1 and similarly Claims 9 and 17. For example, none of the cited prior teaches or suggest the steps of Claim 1 and similarly Claims 9 and 17: presenting, on a display of a user processing system, a graphic comprising a plurality of pixels; enabling, by the user processing system, a user to associate a color with at least one of the plurality of pixels, wherein enabling the user to associate the color with the at least one of the plurality of pixels comprises: presenting, on the display of the user processing system, a color pallet to the user; receiving, from the user, a selection of the color from the color pallet; and receiving, from the user, a selection of the at least one of the plurality of pixels, the selection causing the pixel to change to the color; subsequent to the user associating the color with the at least one of the plurality of pixels, generating, by the user processing system, a passcode, the passcode being based at least in part on the color associated with the at least one of the plurality of pixels, wherein the passcode is a string of characters comprising an identifier for each of the plurality of pixels and at least one color indicator associated with each of the at least one of the plurality of pixels; transmitting, by the user processing system, the passcode to a host processing 2Application No.: 16/217,733 Docket No.: POU820160852US01 system; determining, by the host processing system, whether the passcode matches an expected passcode by comparing the passcode to the expected passcode, the expected passcode being based at least in part on a reference graphic comprising a plurality of reference pixels, each of the plurality of reference pixels having a color or a null value associated therewith; and responsive to determining that the passcode matches the expected passcode, authorizing, by the host processing system, the user processing system to access a restricted resource.

Therefore the claims are allowable over the cited prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAO WANG whose telephone number is (313)446-6644.  The examiner can normally be reached on Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571)270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 


/C.W./Examiner, Art Unit 2439    

/JAHANGIR KABIR/Primary Examiner, Art Unit 2439